Title: To Thomas Jefferson from Randolph Harrison, 10 May 1808
From: Harrison, Randolph
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Clifton 10th. May 1808
                  
                  The pressure of weighty publick business under which you have laboured at Washington, has delayed an application to you for information relating to my own private concerns, which otherwise would have been asked last fall: Nor would I now intrude upon your domestick quiet if I could obtain it from any other quarter. About twelve months ago I purchased at publick sale a tract of 1000 ares of land belonging to Mr. D: Ross touching Elk-hill from its corner on the Byrd creek to its corner on James River. It was to be surveyed to me and the quantity warranted. The survey was attempted, and having no document but a very incorrect survey made by Meredith Price, insuperable obstacles presented themselves in tracing the Elk-hill lines. A ditch said to be run under your direction, and by the neighbours supposed to be the line, is stated by the present occupant of the Elk-hill tract, to have been cut fifteen yards within the line from a design in you to leave a road on the outside of the tract. This I am disposed to doubt because no one seems to be of that opinion but himself. It further appears by an extract from The original patent, which the surveyor accidentally got right of, that the courses of the said patent do not call for all the land within the ditch by several acres. The corner tree on Joshua’s branch which the neighbours suppose was opposite the commencement of the ditch is gone and I have no means of ascertaining where it was.
                  If you can with but little trouble to yourself, throw any light upon the subject, either by refering to any documents in your possession, or by your recollection concerning the ditch, it will be thankfully received. Be so good as to excuse this liberty, and allow me to avail myself of this opportunity to assure you of the great regard and esteem of Yr. Obedt. Servt.
                  
                     Randolph Harrison
                     
                  
               